DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
2.	The terminal disclaimer filed on 01/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,911,232 and 9,788,924 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-2, 4-8, 10, 14-16, and 21-30, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such a side wall connecting the first/anterior wall and the second/superior wall as disclosed in the Application Figs. 1A, 2A
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how are the first wall, the second wall, and the bridge structure, related to the pocket.  
Claims 2 and 10 each recites the limitation “the interior surface of the second wall”, which lacks sufficient antecedent basis in the claims.  Note that the base claim 1 defines antecedent basis for “an interior surface of the main body” (line 24).
All dependent claims are rejected herein based on dependency. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claims 1-2, 4, 6-8, 14-16, and 21-30, are rejected under 35 U.S.C. 102(b) as being anticipated by Black et al. (2009/0274991). 
Regarding claim 21, Black et al. discloses a mouthpiece (Fig. 26A) comprising a main body 640 having a first end 640a opposite a second end 649, the first end wider 
The main body 640 further comprises a bridge structure 448c (shown as dashed lines 448c in Fig. 24A) that includes a plurality of protrusions 448c integral with and protruding from an interior surface within the space between the first wall and the second wall, wherein the protrusions of the bridge structure 448c protrude in a wave shape comprising one or more crests and one or more troughs (Figs. 24A and 26A).  Note that Fig. 26A shows the protrusions/walls 448c themselves being crests and channels 443 formed therebetween are troughs.  
The mouth piece further comprises a suction connector 546 extending from the first end of the main body, wherein an evacuation conduit 546a of the suction connector is in communication with the space between the first wall and the second wall (Fig. 25A; paragraph 131).  
The mouthpiece further comprises a cheek retractor 640B at the second end 649 of the main body (Fig. 26A).  
As to claim 22, the protrusions (distal ends) 448c of bridge structure 448c comprises a plurality of contact points corresponding to the crests of the wave shape; and the troughs (channels therebetween) corresponds to spaces between the contact points (Figs. 25A and 26A).  

As to claim 24, at least one of the first wall and the second wall includes one or more perforations (Figs. 13, 25A).  
As to claim 25, note the stability bar 545, 547 (Fig. 25D) extending along a longitudinal further comprising a stability bar extending along a longitudinal axis of the main body between the first end and the second end, wherein a thickness of the stability bar reinforces a resilience of the main body (Fig. 25; paragraph 137). 
As to claim 26-28, note that the claim language "by injection-molding" is a product-by-process recitation in a product claim.  Even though product-by-process recitation is limited by and defined by the recited process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  In this case, Black et al. shows the main body is one piece, and at least one of the cheek retractor and the suction connector, or the stability bar 547, 545, is integral (that is, one-piece) with the main body (Figs. 25-26).   The burden is shifted to applicant to show an unobvious difference between Black et al.’s device and the invention that would have resulted from the injection-molding process.  
As to claims 29-30, Black et al. further discloses a mouth prop 10 connected to the suction connector 46 (Fig. 3A).  The suction connector 46 includes a cutout 
Regarding claim 1, Black et al. discloses the invention as claimed as detailed above with respect to claim 21.  Particularly to claim 1, Black et al. discloses the first wall and the second wall having corresponding (i.e. having generally similar shape or positioned corresponding to each other) exterior edges.  Black et al. discloses the first wall 648b having a slit opening 641 (Fig. 26A) extending a longitudinal length parallel to a longitudinal and central axis of the main body; the longitudinal length extending from a middle location of the first wall from the first end and toward the second end of the main body.  Note that the term “middle location” is broad and allows for broadest reasonable interpretation as any location in between the first end and second end.  The slit opening 641 allows fluids exterior of the pocket to enter along the longitudinal length into the interior of the pocket (Fig. 26A).  
	As to claim 2, the second wall 648a has a stability bar 645 or 648e protruding from the interior surface of the second wall 648a and along the longitudinal and central axis of the main body; the stability bar aligned with the slit 641.  Note that the claim does not define what constitutes as the interior surface of the second wall.  
As to claim 4, the main body is shown being one-piece.  Regarding the claim language “by injection-molding”, see rejection of claims 26-28 above.  
As to claim 6, the first wall and second walls are shown having different thicknesses. 

As to claim 8, note the check retractor 640B at the second end 649 of the main body (Fig. 26A).  
As to claim 14, note the suction connector portion 546 configured to connect the interior of the pocket to a vacuum source (Fig. 25A; paragraph 131).  
As to claim 15, Black et al. further discloses a mouth prop 10 that is one-piece.  Regarding the claim language “by injection-molding”, see rejection of claims 26-28 above.  
As to claim 16, the mouth prop 10 is shown being detachable and comprises a bite block portion 20 and a strap portion 12 (Fig. 2).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Black et al. in view of Hirsch et al. (2003/0134253). 


Response to Arguments
9.	Applicant’s arguments with respect to the amendment made to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hao D. Mai whose telephone number is (571) 270-3002.  The examiner can normally be reached on Monday-Friday 8:00AM – 4:30PM.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/Examiner, Art Unit 3772